Citation Nr: 1505382	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-00 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to November 23, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to April 1973, including service in the Republic of Vietnam from November 1967 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claim for a higher initial evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2007 rating decision which denied the Veteran's March 2007 claim of service connection for PTSD became final when the claimant failed to file a Substantive Appeal following the issuance of the April 2008 statement of the case.

2.  On November 23, 2009, the RO thereafter received the Veteran's subsequent claim of service connection for PTSD. 


CONCLUSION OF LAW

The criteria for an effective date prior to November 23, 2009, for the award of service connection for PTSD have not been met.  38 C.F.R. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400, 3.401 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

The Veteran is challenging the effective date following the grant of service connection for PTSD.   Courts have held that in cases where the benefit sought on appeal has been granted there is no duty to notify on the downstream effective date element.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, regardless of whether the notice that the Veteran was provided before these claim was granted were legally sufficient VA's duty to notify in this case has been satisfied.  Furthermore, the Board finds that if VA had a duty to provide adequate 38 U.S.C.A. § 5103(a) notice and failed to do so, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified in-service and post-service records including the Veteran's service treatment records and VA treatment records.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks an effective date prior to November 23, 2009, for the grant of service connection for PTSD.  The Veteran argues that he filed a timely VA Form 9 to the September 2007 rating decision that denied his initial March 2007 claim of service connection for PTSD and therefore the effective date for the grant of service connection for PTSD should date back to his March 2007 claim.

Rating decisions become final when not appealed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award is date of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2014).

In March 2007 the Veteran filed his first claim for service connection for PTSD.  In a September 2007 rating decision, the RO denied this claim.  Later in September 2007, the RO mailed the Veteran notice of this decision.  Also in September 2007, the Veteran filed a notice of disagreement to this rating decision written on a VA Form 9, Appeal to Board of Veterans' Appeals.   In April 2008, the RO issued a statement of the case.  Thereafter, no writing was received from the Veteran within the remaining one year time period he had after the RO mailed him notice of the September 2007 rating decision.  See 38 C.F.R. § 20.302(b) (2014) (to be considered timely, the Substantive Appeal must be filed within 60 days from the date that the AOJ mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed).  In fact, the next time that VA received a writing from the Veteran related to his claim of service connection for PTSD was not until November 2009; when he asked VA to reopen his earlier denied claim of service connection for PTSD.  

An appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case.  See 38 C.F.R. §§ 20.200, 20.302(c) (2014).  Therefore, since the Veteran did not perfect his appeal to the September 2007 rating decision by filing a substantive appeal, the Board finds that it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104(a) (2014).  Accordingly, the Board finds that the effective date for the grant of service connection for PTSD can be no earlier than the date of receipt of his post-September 2007 claim.  See 38 C.F.R. § 3.400(q)(1)(ii) (2014).

In reaching the above conclusion, the Board has not overlooked the fact that in the September 2007 notice of disagreement the Veteran requested a hearing before a Veterans' Law Judge traveling to the RO (TB hearing) and he was never provided this hearing.  However, the Board finds that this TB hearing request does not act to toll the time he had to file his substantive appeal because his wright to a TB hearing did not attach until he perfected his appeal.  38 C.F.R. § 20.703 (2014).

In reaching the above conclusion, the Board has also not overlooked the fact that in May 2010 VA associated with the claims file VA treatment records dated from September 2004 to April 2010, some of these records related to his complaints and treatment for PTSD (see VA treatment records dated in January 2007, February 2007, July 2009, and April 2010), and VA adjudicators are deemed to have constructive notice of VA treatment records (see Bell v. Derwinski, 2 Vet. App. 611 (1992)).  However, the Board does not find that these VA treatment records act to toll the time the Veteran had to file a substantive appeal to the September 2007 rating decision.  The Board has reached this conclusion because these records only continue to show what was known at the time of the September 2007 rating decision (i.e., that the Veteran was being treated for PTSD) and therefore they are not new and material nor pertinent evidence.  See 38 C.F.R. § 3.156(b) (2014).

Lastly, in reaching the above conclusion the Board has not overlooked the Courts holding in Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that, after filing a timely notice of disagreement, the filing of a timely Substance Appeal may not be needed to perfect an appeal).  However, in the current appeal unlike Percy, VA did not lead the Veteran to believe that he had perfected his appeal as to the rating decision in question.  Therefore, the Board finds that the Court's holding in Percy does not apply to the current appeal. 

Following the final September 2007 rating decision, the record shows that the Veteran submitted his next claim of service connection for PTSD on November 23, 2009.  This is the date from which service connection was established, the date of claim to reopen consistent with the provisions of 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2014).  Because the effective date of an award of disability compensation based on a claim to reopen is the date of receipt of the claim or the date entitlement arose, whichever is later, the Board finds that the effective date for the grant of service connection for PTSD may be no earlier than November 23, 2009, and the appeal is denied.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  


ORDER

Entitlement to an effective date prior to November 23, 2009, for the grant of service-connected for PTSD is denied.


REMAND

As to the claim for a higher initial evaluation for PTSD, in January 2011 the Veteran notified VA that his disability had worsened.  Therefore, since his last VA examination was in April 2010, the Board finds that a remand for a new VA examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Also in January 2011, the Veteran notified VA that he received ongoing treatment for his PTSD from the Panama City VA Medical Center and these records would document the increased severity of his disability.  However, his post-April 2010 treatment records from this facility have not as yet been associated with the claims file.  Therefore, the Board finds that a remand is also required to obtain these records.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's post-April 2010 treatment records from the Panama City VA Medical Center.

2.  After obtaining authorizations from the Veteran, associate with the claims file, physically or electronically, any outstanding private treatment records.  All actions to obtain these records should be documented fully in the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of his psychiatric disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be conducted.

In the examination report, the examiner should identify the nature, extent and severity of the Veteran's psychiatric symptoms and discuss the impact of the psychiatric disability on the Veteran's social and occupational functioning.

4.  Then adjudicate the Veteran's claim for a higher initial rating for PTSD.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations as well as citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


